DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-10, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 2016/0285449).
Regarding claim 1, Yoo discloses a radio-frequency switch [e.g. fig. 13/12/11/15] comprising: a switch arm [e.g. transistors in 300/100] having a first transistor [e.g. the top transistor in 300/one of the transistor in 100/610] connected between an input node [e.g. antenna/ port] and an output node [e.g. port/antenna], the switch arm configured to selectively pass a radio-frequency signal from the input node to the output node; and a linearizer arm [e.g. 400 and the two resistors between 400 and the first transistor/impedance and voltage dividing units in 300/200 and impedance and voltage dividing units in 100/621 and 630] having a second transistor [e.g. one of transistors in 400/200/621] connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the first transistor and a ground node [e.g. the ground node in 400/200], the linearizer arm configured to compensate a non-linearity effect [see at least paras. 0056-0057, 0060-0062, 0073-0074, 0084-0086, 0095, 0100, 0103-0104, 0107-0115, 0131 for more detailed description than in BACKGROUND] generated by the switch arm. Also see response to arguments section.

Regarding claim 4, Yoo discloses the radio-frequency switch of claim 1 wherein the switch arm includes a plurality of transistors [see transistors in 100/300] connected in series to form a stack, and the linearizer arm is connected to each of the plurality of transistors. 

Regarding claim 7, Yoo discloses the radio-frequency switch of claim 1 wherein the linearizer arm includes a resistor [e.g. the two resistors between 400 and the first transistor] connected between the second transistor and the gate of the first transistor, the resistor has a 

Regarding claim 8, Yoo discloses the radio-frequency switch of claim 1 wherein the linearizer arm is connected to the gate of the first transistor.

Regarding claim 9, Yoo discloses the radio-frequency switch of claim 8 wherein the linearizer arm includes (i) a first biasing circuit [e.g. the resistors/ the control voltage connected to the gate in 400] connected to a gate of the second transistor and (ii) a second biasing circuit [e.g. the resistors/capacitor/ control voltage connected to drain/source of the second transistor in 400] connected to a source of the second transistor, the linearizer arm being configured to control the first transistor to enable or disable passage of the radio-frequency signal from the input node to the output node. 

Regarding claim 10, Yoo discloses the radio-frequency switch of claim 8 wherein the linearizer arm includes at least one biasing circuit [e.g. the resistors/ the control voltage connected to the gate, or the resistors/capacitor/control voltage connected to drain/source of the second transistor in 400], the linearizer arm being configured to control the first transistor to enable or disable passage of the radio-frequency signal from the input node to the output node. 

Regarding claim 14, Yoo discloses the radio-frequency switch of claim 1 wherein the linearizer arm is configured to compensate the non-linearity effect generated by the switch arm 

Regarding claim 15, Yoo discloses the radio-frequency switch of claim 14 wherein the first distortion product and the second distortion product are each a third-order distortion product [Third-order intermodulation distortion is the measure of the third- order distortion products produced by a non-linear device]. 

Regarding claim 16, Yoo discloses the radio-frequency switch of claim 1 wherein the first transistor and the second transistor are each implemented as a field-effect transistor. 
Regarding claim 17, Yoo discloses a radio-frequency switch [e.g. fig. 13/12/11] comprising: an input node [e.g. antenna/ the top port in 300/the bottom port in 100] and an output node [e.g. the top port in 300/the bottom port in 100/antenna]; a signal path including at least one transistor [e.g. the top transistor in 300/ one of the transistors in 100] connected between the input node and the output node, the at least one transistor being controllable to enable or disable passage of a radio-frequency signal; and a linearizer arm including a transistor connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the at least one transistor in the signal path, the linearizer arm being configured to compensate a non-linear effect generated from the signal path. See claim 1 rejection, response to arguments section.

Regarding claim 19, Yoo discloses the radio-frequency switch of claim 17 wherein the linearizer arm is connected to the gate of the at least one transistor in the signal path and the .

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo2 (second embodiment) et al. (US 2016/0285449).

Regarding claim 17, Yoo2 (second embodiment, in order to present the office action with less confusion for various figures of Yoo) discloses a radio-frequency switch [e.g. fig. 15] comprising: an input node and an output node; a signal path including at least one transistor [e.g. 610] connected between the input node and the output node, the at least one transistor being controllable to enable or disable passage of a radio-frequency signal; and a linearizer arm including a transistor connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the at least one transistor in the signal path, the linearizer arm being configured to compensate a non-linear effect generated from the signal path [see at least paras. 0056-0057, 0060-0062, 0073-0074, 0084-0086, 0095, 0100, 0103-0104, 0107-0115, 0131 for more detailed description than in BACKGROUND]. See claim 1 rejection, response to arguments section.
Regarding claim 19, Yoo2 discloses the radio-frequency switch of claim 17 wherein the linearizer arm is connected to the gate of the at least one transistor in the signal path and the linearizer arm is configured to control the at least one transistor in the signal path to enable or disable passage of the radio-frequency signal from the input node to the output node.


1, 7-12, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. (US 2015/0092892).

Regarding claim 1, Yoshikawa discloses a radio-frequency switch [e.g. fig. 18/19/17/2-3/12A] comprising: a switch arm [e.g. the path go through N1] having a first transistor [e.g. N1] connected between an input node [e.g. Tin] and an output node [e.g. Tout], the switch arm configured to selectively pass a radio-frequency signal from the input node to the output node; and a linearizer arm [e.g. N51-N54, R51-R54/55/P2 figs. 2-3/N2 fig. 12A] having a second transistor [e.g. one of transistors N51-N54/P2 figs. 2-3/N2 fig. 12A] connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the first transistor and a ground node [e.g. VSS fig. 3, paragraphs 0071-0073, 0083-0086, 0111-0120], the linearizer arm configured to compensate a non-linearity effect [see at least paragraphs 0004-0005, 0012, 00730073, 0108-0109, 0118] generated by the switch arm. Also see response to arguments section.

Regarding claim 7, Yoshikawa discloses the radio-frequency switch of claim 1 wherein the linearizer arm includes a resistor [e.g. R51] connected between the second transistor [e.g. N54] and the gate of the first transistor, the resistor has a resistance that is larger than a threshold [any value smaller than the resistance, e.g. wire resistance]. 

Regarding claim 8, Yoshikawa discloses the radio-frequency switch of claim 1 wherein the linearizer arm is connected to the gate of the first transistor.



Regarding claim 10, Yoshikawa discloses the radio-frequency switch of claim 8 wherein the linearizer arm includes at least one biasing circuit [e.g. R51-R54/ with combination of N transistors], the linearizer arm being configured to control the first transistor to enable or disable passage of the radio-frequency signal from the input node to the output node. 

Regarding claim 11, Yoshikawa discloses the radio-frequency switch of claim 10 wherein the linearizer arm is configured to enable passage of the radio-frequency signal from the input node to the output node by controlling, using the at least one biasing circuit, the second transistor to be in an on state. 

Regarding claim 12, Yoshikawa discloses the radio-frequency switch of claim 10 wherein the linearizer arm is configured to disable passage of the radio-frequency signal from the input node to the output node by controlling, using the at least one biasing circuit, the second transistor to be in an off state.
Regarding claim 14, Yoshikawa discloses the radio-frequency switch of claim 1 wherein the linearizer arm is configured to compensate the non-linearity effect generated by the switch 

Regarding claim 15, Yoshikawa discloses the radio-frequency switch of claim 14 wherein the first distortion product and the second distortion product are each a third-order distortion product [third-order intermodulation distortion is the measure of the third-order distortion products produced by a non-linear device]. 

Regarding claim 16, Yoshikawa discloses the radio-frequency switch of claim 1 wherein the first transistor and the second transistor are each implemented as a field-effect transistor. 
Regarding claim 17, Yoshikawa discloses a radio-frequency switch [e.g. fig. 18/19/17/2-3/12A] comprising: an input node and an output node; a signal path including at least one transistor [e.g. N1] connected between the input node and the output node, the at least one transistor being controllable to enable or disable passage of a radio-frequency signal; and a linearizer arm [e.g. N51-N54, R51-R54/55/P2 figs. 2-3/N2 fig. 12A] including a transistor [e.g. one of transistors N51-N54/P2 figs. 2-3/N2 fig. 12A]  connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the at least one transistor in the signal path, the linearizer arm being configured to compensate a non-linear effect [see at least paragraphs 0004-0005, 0012, 00730073, 0108-0109, 0118] generated from the signal path. Also see claim 1 rejection, response to arguments.
Regarding claim 19, Yoshikawa discloses the radio-frequency switch of claim 17 wherein the linearizer arm is connected to the gate of the at least one transistor in the signal path and the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo2 (second embodiment) et al. (US 2016/0285449) in view of Yoshikawa et al. (US 2015/0092892).

Regarding claim 1, Yoo2 (second embodiment, in order to present the office action with less confusion for various figures of Yoo) discloses a radio-frequency switch [e.g. fig. 15] comprising: a switch arm [e.g. 610] having a first transistor [e.g. 610] connected between an input node [e.g. source/drain] and an output node [e.g. drain/source], the switch arm configured to selectively pass a radio-frequency signal from the input node to the output node; and a linearizer arm [e.g. 621s and 630] having a second transistor [e.g. 621] connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the first transistor and a ground node [e.g. the ground node in 400/200], the linearizer arm configured to compensate a non-linearity effect [see at least paras. 0056-0057, 0060-0062, 0073-0074, 0084-0086, 0095, 0100, 0103-0104, 0107-0115, 0131 for more detailed description than in BACKGROUND] 
Regarding claim 4, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the switch arm includes a plurality of transistors [see transistors in 100/300 Yoo2] connected in series to form a stack, and the linearizer arm is connected to each of the plurality of transistors. 

Regarding claim 7, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the linearizer arm includes a resistor [e.g. Rb Yoo2] connected between the second transistor and the gate of the first transistor, the resistor has a resistance that is larger than a threshold [any value smaller than the resistance, e.g. wire resistance]. 

Regarding claim 14, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the linearizer arm is configured to compensate the non-linearity effect generated by the switch arm by generating a first distortion product and the switch arm is 

Regarding claim 15, the combination discussed above discloses the radio-frequency switch of claim 14 wherein the first distortion product and the second distortion product are each a third-order distortion product [Third-order intermodulation distortion is the measure of the third- order distortion products produced by a non-linear device]. 

Regarding claim 16, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the first transistor and the second transistor are each implemented as a field-effect transistor [see yoo2]. 

Claims 2-3, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0285449) in view of Seshita (US 8,975,947).
Regarding claim 2, Yoo discloses the radio-frequency switch of claim 1 except wherein a width of a gate of the first transistor is larger than a width of a gate of the second transistor. However, Seshita discloses a size or a dimension of a switch circuit to be larger than a dimension of a distortion compensation circuit [see at least Col. 5 line 30-60]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoo in accordance with the teaching of Seshita regarding transistors in order to reduce the OFF capacity of a distortion compensation circuit [Col. 5, line 42-60].

Regarding claim 18, Yoo discloses the radio-frequency switch of claim 17 except wherein a width of a gate of the at least one transistor in the signal path is larger than a width of a gate of the transistor in the linearizer arm. However, Seshita discloses a size or a dimension of a switch circuit to be larger than a dimension of a distortion compensation circuit [see at least Col. 5 line 30-60]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoo in accordance with the teaching of Seshita regarding transistors in order to reduce the OFF capacity of a distortion compensation circuit [Col. 5, line 42-60].
Regarding claim 20, Yoo discloses a radio-frequency module comprising: a radio-frequency switch having a switch arm and a linearizer arm, the switch arm having a first transistor connected between an input node and an output node, the switch arm configured to selectively pass a radio-frequency signal from the input node to the output node, the linearizer arm having a second transistor connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the first transistor, the linearizer arm configured to compensate a non-linearity effect [see at least paras. 0056-0057, 0060-0062, 0073-0074, 0084-.
Claims 2-3, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo2 (second embodiment) et al. (US 2016/0285449) in view of Yoshikawa et al. (US 2015/0092892) and Seshita (US 8,975,947).
Regarding claim 2, the combination discussed above discloses the radio-frequency switch of claim 1 except wherein a width of a gate of the first transistor is larger than a width of a gate of the second transistor. However, Seshita discloses a size or a dimension of a switch circuit to be larger than a dimension of a distortion compensation circuit [see at least Col. 5 line 30-60]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoo2 and Yoshikawa in accordance with the teaching of Seshita regarding transistors in order to reduce the OFF capacity of a distortion compensation circuit [Col. 5, line 42-60].

Regarding claim 18, Yoo2 (second embodiment, in order to present the office action with less confusion for various figures of Yoo) discloses the radio-frequency switch of claim 17 except wherein a width of a gate of the at least one transistor in the signal path is larger than a width of a gate of the transistor in the linearizer arm. However, Seshita discloses a size or a dimension of a switch circuit to be larger than a dimension of a distortion compensation circuit [see at least Col. 5 line 30-60]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoo2 in accordance with the teaching of Seshita regarding transistors in order to reduce the OFF capacity of a distortion compensation circuit [Col. 5, line 42-60].
Regarding claim 20, Yoo2 discloses a radio-frequency module comprising: a radio-frequency switch having a switch arm and a linearizer arm, the switch arm having a first transistor connected between an input node and an output node, the switch arm configured to selectively pass a radio-frequency signal from the input node to the output node, the linearizer arm having a second transistor connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the first transistor, the linearizer arm configured to .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0285449)
Regarding claim 5, Yoo discloses the radio-frequency switch of claim 4 wherein the plurality of transistors includes except at least ten transistors. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have at least ten transistors according to a design need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Rose, 105 USPQ 237 (CCPA 1955).
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo2 et al. (US 2016/0285449) in view of Yoshikawa et al. (US 2015/0092892)
Regarding claim 5, the combination discussed above discloses the radio-frequency switch of claim 4 wherein the plurality of transistors includes except at least ten transistors. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have at least ten transistors according to a design need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Rose, 105 USPQ 237 (CCPA 1955).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0285449) in view of Adamski (9,948,252).
Regarding claim 6, Yoo discloses the radio-frequency switch of claim 4 except wherein a width of a gate of the first transistor is based at least in part on a number of the plurality of transistors in the stack. However, Adamski discloses smaller size of transistors in a stack have smaller withstand voltage [Col. 8 line 46-line 51, Col. 15, line 1- line 9]. Accordingly, the stack requires a larger number of transistors having smaller size or a smaller number of transistors having larger size for same withstand voltage. Such that the combination discloses a width of a gate of the first transistor is based at least in part on a number of the plurality of transistors in the stack. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoo in .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo2 et al. (US 2016/0285449) in view of Yoshikawa et al. (US 2015/0092892) and Adamski (9,948,252).
Regarding claim 6, the combination discussed above discloses the radio-frequency switch of claim 4 except wherein a width of a gate of the first transistor is based at least in part on a number of the plurality of transistors in the stack. However, Adamski discloses smaller size of transistors in a stack have smaller withstand voltage [Col. 8 line 46-line 51, Col. 15, line 1- line 9]. Accordingly, the stack requires a larger number of transistors having smaller size or a smaller number of transistors having larger size for same withstand voltage. Such that the combination discloses a width of a gate of the first transistor is based at least in part on a number of the plurality of transistors in the stack. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoo2 and Yoshikawa in accordance with the teaching of Adamski regarding transistors in order to be able to withstand greater voltage [Col. 15, line 1- line 9].


Claims 2-5, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2015/0092892) in view of Seshita (US 8,975,947).

Regarding claim 2, Yoshikawa discloses the radio-frequency switch of claim 1 except wherein a width of a gate of the first transistor is larger than a width of a gate of the second transistor. However, Seshita discloses a size or a dimension of a switch circuit to be larger than a 

Regarding claim 3, the combination discussed in claim 2 discloses the radio-frequency switch of claim 1 wherein a width of a gate of the first transistor is larger than 1 mm [Col. 6 Line 26-27 Seshita], except a width of a gate of the second transistor is smaller than 10 um. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have a width of a gate of the second transistor is smaller than 10 um according to a design need, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, Yoshikawa discloses the radio-frequency switch of claim 1 except wherein the switch arm includes a plurality of transistors connected in series to form a stack, and the linearizer arm is connected to each of the plurality of transistors. However, Seshita discloses
a switch arm [e.g. the path go through T11,T12,T13…] includes a plurality of transistors connected in series to form a stack, and a linearizer arm [e.g. T21-T2n/T31/T32] is connected to each of the plurality of transistors. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshikawa in accordance with the teaching of Seshita regarding switching elements 
Regarding claim 5, the combination discussed in claim 4 discloses the radio-frequency switch of claim 4 except wherein the plurality of transistors includes at least ten transistors. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have at least ten transistors according to a design need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 18, Yoshikawa discloses the radio-frequency switch of claim 17 except wherein a width of a gate of the at least one transistor in the signal path is larger than a width of a gate of the transistor in the linearizer arm. However, Seshita discloses a size or a dimension of a switch circuit to be larger than a dimension of a distortion compensation circuit [see at least Col. 5 line 30-60]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshikawa in accordance with the teaching of Seshita regarding transistors in order to reduce the OFF capacity of a distortion compensation circuit [Col. 5, line 42-60].
Regarding claim 20, Yoshikawa discloses a radio-frequency switch [e.g. fig. 18/19/17/figs. 2-3/ fig. 12A] having a switch arm [e.g. the path go through N1] and a linearizer arm, the switch arm having a first transistor connected between an input node and an output node, the switch arm configured to selectively pass a radio-frequency signal from the input node to the output node, the linearizer arm having a second transistor connected to at least one of a .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2015/0092892) in view of Seshita (US 8,975,947) and Adamski (9,948,252).
Regarding claim 6, the combination in claim 4 discloses the radio-frequency switch of claim 4 except wherein a width of a gate of the first transistor is based at least in part on a number of the plurality of transistors in the stack. However, Adamski discloses smaller size of transistors in a stack have smaller withstand voltage [Col. 8 line 46-line 51, Col. 15, line 1- line 9]. Accordingly, the stack requires a larger number of transistors having smaller size or a smaller number of transistors having larger size for same withstand voltage. Such that the combination discloses a width of a gate of the first transistor is based at least in part on a number of the .

Response to Arguments
The amendments filed on 05/21/2021 have been addressed in the above section. In addition, Applicant's arguments have been fully considered but they are not persuasive.
Regarding claim 1 with respect Yoo, applicant argues on page 7 that Yoo fails to disclose at least "a linearizer arm having a second transistor connected to at least one of a gate or a body of the first transistor and a ground node, the linearizer arm configured to compensate a non-linearity effect generated by the switch arm," as the Applicant's amended claim 1 recites. However, Yoo/Yoo2 teaches the radio frequency signal is compensated and the linearity characteristics are improved by at least the impedance and voltage dividing units [see at least paras. 0056-0057, 0060-0062, 0073-0074, 0084-0086, 0095, 0100, 0103-0104, 0107-0115, 0131 for more detailed description than in BACKGROUND]. Accordingly, Yoo/Yoo2 discloses a linearizer arm [e.g. 400 and the two resistors between 400 and the first transistor/impedance and voltage dividing units in 300; or impedance and voltage dividing units in 200 and impedance and voltage dividing units in 100/621 and 630] having a second transistor [e.g. one of transistors in 400; or one of transistors in 200/621] connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the first transistor and a ground node [e.g. the ground node in 400; or the ground node in 200], the linearizer arm configured to compensate a non-linearity effect [see at least BACKGROUND] generated by the switch arm.

Similarly, Yoo in view of Seshita the features of claim 20.
Regarding claim 1 with respect Yoshikawa, applicant argues on page 7 that Yoshikawa fails to disclose at least "a linearizer arm having a second transistor connected to at least one of a gate or a body of the first transistor and a ground node, the linearizer arm configured to compensate a non-linearity effect generated by the switch arm," as the Applicant's amended claim 1 recites. Yoshikawa teaches a high frequency switch for a RF signal with little loss and with a suppressed distortion [see at least paras. 0004-0005, 0012]. In addition, Yoshikawa describes “With this configuration, in the RF switch 30, in a case that a voltage of the switch control signal Csw is at a high level, the switch control signal Csw (a high level voltage) is supplied to the gate of the transistor N1 through the transistor P2. Thus, the RF switch 30 is turned on. On the other hand, in a case that the voltage of the switch control signal Csw is at a low level, the switch control signal Csw (a low level voltage) is supplied to the gate of the transistor N1 through the transistor P2. Thus, the RF switch 30 is turned off. On this occasion, as described later, a switch characteristic is enhanced by using a fact that impedance of the transistor P2 becomes nonlinear” [para. 0073] and “In the above-described example embodiment, as the nonlinear element, a P-type MOS transistor (the transistor P2) is used, but this is not limitative. Instead, for example, as illustrated in FIG. 12A, an N-type MOS transistor (a transistor N2) may be used. In the RF switch 30A, the transistor N2 has a gate, a drain, and a source. One of the drain and the source, and the gate are connected to the gate of the transistor N1. Another of the drain and the source is connected to the terminal Tc. Alternatively, for example, as illustrated in FIG. 12B, a diode D2 may be used. In the RF switch 30B, the diode D2 
Therefore, with respect to figs. 2-3/12A, Yoshikawa discloses a linearizer arm [e.g. P2 figs. 2-3/N2 fig. 12A] having a second transistor [e.g. P2/N2] connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the first transistor [e.g. N1] and a ground node [e.g. VSS fig. 3, paragraphs 0071-0073, 0083-0086, 0111-0120], the linearizer arm configured to compensate a non-linearity effect [see at least paragraphs 0004-0005, 0012, 0073, 0108-0109] generated by the switch arm
Further, Yoshikawa discloses at least in para. 0118 that alternative embodiments with respect to the transistor P2 are used in fig. 17, 18 and 19. Accordingly, Yoshikawa discloses in fig.18/19/17 that a linearizer arm [e.g. N51-N54, R51-R54/55] having a second transistor [e.g. one of transistors N51-N54] connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the first transistor and a ground node [e.g. VSS fig. 3, paragraphs 0071-0073, 0083-0086, 0111-0120], the linearizer arm configured to compensate a non-linearity effect [see at least paragraphs 0004-0005, 0012, 00730073, 0108-0109, 0118] generated by the switch arm.
Similarly, Yoshikawa discloses the features of claim 17
Similarly, Yoshikawa in view of Seshita the features of claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PATRICK C CHEN/Primary Examiner, Art Unit 2842